                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                          SHREVEPORT DIVISION


LEO TRIPP, ET AL                                 CIVIL ACTION NO. 17-cv-0542

VERSUS                                           JUDGE DOUGHTY

RICHARD PICKENS, ET AL                           MAGISTRATE JUDGE HORNSBY


                                      ORDER

      For the reasons assigned in the Report and Recommendation of the Magistrate Judge

previously filed herein, and having thoroughly reviewed the record, no written objections

having been filed, and concurring with the findings of the Magistrate Judge under the

applicable law;

      IT IS ORDERED that the Motion to Dismiss (Doc. 81) filed by Defendants is

DENIED.

      MONROE, LOUISIANA, this 19th day of November, 2018.



                                             _________________________________
                                                    TERRY A. DOUGHTY
                                              UNITED STATES DISTRICT JUDGE
